Citation Nr: 1213606	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-43 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for genital warts.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2003 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The rating decision currently on appeal, in part, granted entitlement to service connection for adjustment disorder and assigned an initial disability rating of 10 percent.  The Veteran filed a Notice of Disagreement (NOD) with respect to the assignment of the initial disability rating for adjustment disorder and the issue of entitlement to service connection for genital warts.  The RO issued a Statement of the Case (SOC) in September 2009 with respect to the issues of entitlement to an initial disability rating in excess of 10 percent for adjustment disorder and service connection for genital warts.  The Veteran timely perfected his appeal in November 2009.  However, on the VA Form 9, the Veteran only addressed the issue of entitlement to service connection for genital warts.  Consequently, the only issue remaining on appeal is entitlement to service connection for genital warts. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.        § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Here, the record shows that the Veteran has not been afforded a VA examination with respect to his claim for service connection for genital warts.  VA is required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicates' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

First, the evidence shows that the Veteran has a current disability.  The VA treatment records dated from 2007 to 2008 show that the Veteran has been treated several times for recurrence of genital warts.  During treatment, he has consistently reported the onset of his genital warts as 2003/2004 during his period of active service.  The Board recognizes that the service treatment records are absent for any evidence of complaints, treatment or a diagnosis related to warts or any other skin disability.  However, the Veteran is competent to attest to his chronic symptoms regarding warts as such a disorder is "lay-observable."  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding that a veteran is competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In light of the aforementioned evidence, the Veteran should be afforded a VA examination in order to determine the nature and etiology of his genital warts.  38 C.F.R. § 3.159(c)(4).

In addition, the record indicates that the Veteran receives ongoing treatment for his genital warts at the Cleveland, Ohio VA Medical Center (VAMC).  On remand, the updated VA treatment records from 2009 through the present should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA treatment records from the Cleveland, Ohio VAMC from 2009 to the present and associate the records with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's genital warts.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's genital warts had their onset in active service.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not that the genital warts are otherwise casually or etiologically related to his active service.  

In forming the opinions, the examiner is reminded that the Veteran is competent to report symptoms that he has observed.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


